Citation Nr: 1719337	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  17-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes the RO has filed a memorandum concerning a lost notice of disagreement (NOD) in March 2017.  The RO stated it received two pages of the Veteran's NOD in December 2012, but that the face of the document received indicated that 14 pages were to follow.  The memorandum reports that the RO contacted the Veteran and asked him to resubmit the missing pages, but that the Veteran had not responded to date.  Review of the record shows the Veteran was sent letters in September 2016 and March 2017 at his last known address explaining that only two of the 14 identified pages of his NOD had been received and the original paperwork submitted could not be found.  The Veteran was asked to re-submit the paperwork.  The record does not show the Veteran has responded to these letters.  There is no indication of record that the Veteran's address had changed from 2012 to 2017, and there is no indication that the September 2016 and March 2017 letters were returned as undeliverable.  

However, the record shows the Veteran did respond to the March 2017 statement of the case (SOC), which identified the only issue on appeal as entitlement to an initial compensable evaluation for hearing loss, which is the issue the two-page NOD reflects as being appealed.  In his March 2017 substantive appeal, the Veteran did not identify any additional issues he wished to appeal.

The Board observes that the SOC was mailed in the same time period as the second letter requesting the Veteran re-submit his original NOD.  Given the Veteran's timely response to the SOC, the Board notes that the Veteran was aware that a response was required for his appeal to go forward, and that he desired the appeal for the evaluation assigned his hearing loss to do so.

The same cannot be said of the other issues he may have wished to appeal, but as the Veteran has failed to respond to the AOJ's request to clarify what those issues are, the Board is unable to consider them.  Should the Veteran wish to address these issues at a later date, he is encouraged to raise them with the AOJ.

On a different note, the Veteran did submit a statement received in April 2017 in which he identified other ear conditions which he feels should be service-connected and evaluated along with his service-connected hearing loss.  These issues were not addressed in the August 2012 rating decision.  The issues of right and left otitis externa, right otitis media and perforated ear drum, vertigo, and left ear rash and lesion, are raised by the record in the Veteran's April 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was service connected for bilateral hearing loss in an August 2012 rating decision.  A noncompensable evaluation was assigned based on a February 2011 VA QTC audiological examination.  This is the most recent audiological evaluation of record.

The Veteran avers, essentially, that his hearing loss is worse than originally evaluated.  Given the Veteran's assertion that his hearing disability is worse and in consideration of his additional claims concerning his ears and hearing impairment as well as length of time that has transpired since the February 2011 audiological examination, the Board determines another VA audiological examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist.  For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

2.  After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The electronic claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.

a.  The examination must include at a minimum a Puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities, ability to function, and perform tasks in a work setting.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative, if any, a supplemental statement of the case regarding the increased rating issue for the hearing loss disability and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





